BANKS, Justice,
concurring:
I concur in the result reached by the majority. I reach that result by simply observing that a lease is a lease and not a fee simple conveyance. Brown’s suggestion that ratification changed the nature of the conveyance has no justification in law or fact. Long term though they may be, we have treated 99-year leases as no more than that. See, e.g. Adams County v. McCoy, 347 So.2d 366 (Miss.1977); Creekmore v. Neshoba County, 216 Miss. 589, 63 So.2d 45 (1953). The fact that they may have been popularly referred to as “sales” did not convert them into instruments of fee simple conveyance. Warren County v. Gans, 80 Miss. 76, 31 So. 539 (1902).
PRATHER, P.J., and SMITH, J., join this opinion.